Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 26 April 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                             April 26th 1783
                        
                        I have the honor to enclose Your Excellency a representation of the Case of Samuel Ransom by Gen. Hazen;
                            & beg leave to remark that it appears that this Ransom was a soldier in Genl Hazens Reg, that he procured a
                            furlough from Your Excellency & repair’d to Wyoming, that Genl Hazen renewed this furlough, but for how long is not
                            said, that the Above soldier formed a Company (whether of Militia or what troops is not mentioned, Commanded by a Capt.
                                Spaulden that while in this Company absent from his Regt, & doing duty at Wyoming perhaps
                            without permission, he was twice wounded.
                        I beg Your Excellency will please to inform me whether from the inclosed representation You think him
                            intitled to the Pension as ordered by Congress to wounded soldiers. with the greatest respect I have the honor to be Sir
                            Your Excellencies Most Obedient Servant
                        
                            Steuben
                            Maj: Genl
                        
                    